OPINION DISIDENTE
-DEL JUEZ PRESIDENTE SEÑOR DEL TORO
Manuel Tons Soto, un abogado en ejercicio ante los tribunales de esta Isla, demandó al municipio de Isabela en re-clamación de cinco mil dólares, sus intereses legales y las costas del litigio. Contestó el demandado. Pué el pleito a juicio, y la corte de distrito finalmente dictó sentencia con-denando al demandado a pagar al demandante los cinco mil dólares reclamados.
No conforme el municipio de Isabela interpuso el presente recurso de apelación señalando tres errores, así:
“Primebo: La Corte erró al declarar probado el hecho cuarto de la demanda, o sea, que el Municipio de Isabela,, solicitó y obtuvo los servicios del abogado demandante.
“Segundo: La Corte cometió error al declarar que .hubo locación de servicios entre el Municipio de Isabela y Don Manuel Tous Soto.
“TERCERO: La Corte cometió error al declarar que aún habiendo locación de servicios, haya el demandante probado el inciso sexto de su demanda, o sea, que la cantidad de CiNco mil dólares consti-tuye una equitativa, justa y razonable compensación de sus servicios en el caso.”
En la demanda se alega lo que sigue:
“TerCero: — Ante la Corte de Distrito de Aguadilla del Distrito Judicial de Aguadilla, se promovió a fines del año 1924, por John Nuveen Company, el caso número cinco mil treinta y seis del re-gistro de causas civiles de la Secretaría, de dicho tribunal, en el cual *286se hicieron parte's demandadas a la Junta de Subasta del Munici-pio de Isabela y a la Asamblea Munieipl del mismo, y se solicitó se declarara nula y sin validez ni efectos legales la venta en pública subasta realizada, el 25 de septiembre de 1924, por la Junta del Municipio de Isabela y ratificada y aprobada, unos día's después, por la Asamblea Municipal de Isabela, de cuya venta en pública subasta fueron objeto los bonos emitidos en primero de enero del mismo año por el Municipio de Isabela al objeto de obtener un empréstito de cien mil ($100,000) dollars, que había sido aprobado por la Asamblea Municipal y ratificado por el Con'sejo Ejecutivo de Puerto Rico.
“CuaRto: — En dicho pleito, las entidades demandadas del Mu-nicipio de Isabela, representadas por sus respectivos presidentes y el alcalde del Municipio de Isabela, señor Ramón Ranuchi, 'solicita-ron y obtuvieron los servicios del abogado demandante, quien estu-dió el caso, contestó la demanda e intervino en todo's los procedimien-tos ante la Corte de Distrito de Aguadilla, cuyo tribunal dictó sen-tencia desestimando la demanda y habiendo apelado la demandante para ante el Tribunal Supremo de Puerto Rico, continuó dicho abo-gado representando a los demandados, hasta recaer en 20 de mayo ríe 1925, resolución final que convirtió en firme y ejecutiva aquella sentencia.
“Quinto: — Ante la Corte de Distrito registró entonces el abo-gado Manuel Tous Soto en representación de lo's demandados y para beneficio de éstos, un memorándum de costas y desembolsos que fué impugnado por John Nuveen Company, discutido y sometido a re-solución del Tribunal, quien en orden de 18 de julio del 1926, que tiene el carácter de firme y ejecutiva, fijó en cinco mil veinte ($5,020.00) dollars las costa's y desembolsos a pagar por la deman-dante, quien era y es una entidad jurídica del estado de Illinois, con residencia en Chicago, dedicada al negocio de banca y solvente.
“Sexto: — Con motivo de los actos anteriormente relacionados y su intervención en el litigio, el demandante tuvo que dedicar gran período de tiempo al estudio de las cuestiones legales envueltas en el litigio, así como de los documentos relacionados con la subasta impugnada de nulidad, realizar viajes al pueblo de Isabela y a la ciudad de Aguadilla y comparecer varias veces ante la Corte de Dis-trito de Aguadilla y Tribunal Supremo de Puerto Rico, devengando de esta manera honorarios profe’sionales que ha tasado en cantidad de cinco mil ($5,000) dollars, la cual constituye equitativa, justa y razonable compensación de sus servicios y ha reclamado del Muñí-*287cipio de Isabela, sin que éste baya hecbo efectivo su montante ni parte del mismo.”
En su. contestación el demandado aceptó el hecho tercero de la demanda anteriormente transcrito, negó el lieclio cuarto “por no haber contratado dicho municipio, los servicios del abogado demandante, en el presente caso, sino que solamente los aceptó. ’ ’ El hecho quinto fné aceptado y negado el sexto.
Como materia nueva constitutiva de oposición a la de-manda, alegó el demandado lo que sigue:
1 ‘ PRIMERO: — El Municipio de Isabela a los efectos de contrata.-ción del empréstito objeto del pleito de John Nuveen Company a que se refiere el párrafo tercero de la demanda, celebró con Alejandro Laborde Quintero, el contrato siguiente:
‘ ‘ ‘ OoNtrato : COMPARECEN el Municipio de Isabela, Puerto Rico, representado por su Comisionado Municipal de Servicio Público, Po-licía y Prisiones, Don Rámón Banuchi, de una parte, y Don Alejandro Laborde, por su propio derecho de la otra parte, y hacen constar que han hecho el siguiente contrato:
“ ‘Peimero: — El expresado Sr. Alejandro Laborde, por el pre-sente se obliga a encargarse de la tramitación de cierto empréstito por la suma de cten mil dollars ($100,000) autorizado por la Asam-blea Municipal de dicho Municipio, por medio de ordenanza de fe-cha 11 de febrero de 1924, hasta dejar terminada la tramitación del mencionado empréstito y al Municipio en poder de los fondos del mismo. El Sr. Laborde, como parte de la tramitación de dicho empréstito se obliga a suministrar al dicho municipio los siguiente's servicios y cosas que se puedan originar en la tramitación de dicho empréstito.
“ ‘Traducciones.
“ ‘Publicaciones en Puerto Rico.
“ ‘Publicaciones en New York.
“ ‘Servicióte de los abogados que aprueban la legalidad de los bo-nos en New York.
“ ‘Servicios de los abogados en caso de impugnación del emprés-tito en P. R.
“ ‘Bonos impresos.
“ ‘Seguro, cobro y cambio de los bonos.
“ ‘Cables y gastos de transportación y mantenimiento de las au-toridades Municipales y cualquier otro servicio o cosa que se rela-cione con dicho empréstito.
*288‘ ‘ Segundo : — Como compensación de los servicios y costas arriba mencionado's que el Sr. Laborde se obliga a suministrar, el Munici-pio de Isabela, Puerto Rico, por el presente se obliga a pagar a dicho Sr. Laborde, la suma de cinco mil dollaRS ($5,000.00).
“ ‘El pago de dicha compensación al Sr. Laborde se hará por el Comisionado Municipal de Servicio Público-, Policía y Prisiones de dicho Municipio, o por cualquier otro funcionario Municipal que corresponda, una vez terminado el empréstito y estando el Municipio en poder de los fondos producto del mismo.
“ ‘En testimonio de lo- cual, ’suscribimos . . . ’
‘ ‘ Segundo : — Dicho contrato era conocido por el demandante en la fecha en que prestó sus servicios al demandado Municipio de Isa-bela. ’ ’
Trabada así la contienda fue el pleito a juicio. Toda la evidencia introducida consistió en la declaración del deman-dante y en la deposición de Alejandro Laborde, por parte del demandante, limitándose la parte demandada a hacer de-clarar de nuevo al demandante.
Conocemos el contrato celebrado entre el municipio de Isabela y Laborde por virtud del cual Laborde, mediante el pago de cinco mil dólares, se obligó a encargarse de la tra-mitación de cierto empréstito de cien mil hasta dejar termi-nada la tramitación y al municipio en poder de los fondos, obligándose además a proporcionar los servicios de ahogada en caso de impugnación del empréstito en Puerto Eico.
Declarando como su propio testigo el demandante se ex-presó, en parte, así:
“Conocí a don Ramón Banuchi hacia fines del año 1924; enton-ces él era ya alcalde municipal de Isabela. Me fué presentado en el edificio de El Mundo por don Alejandro Laborde Quintero, quien en presencia del señor Banuchi me manifestó que la casa John Nuveeu Company, de Chicago, representada por el abogado María Figueroa del Ro'sario había interpuesto ante la Corte de Distrito de Aguadilla un Certiorari contra la Junta de Subasta de Isabela y la Asamblea Municipal de Isabela a fin de que se revisara por la Corte de Agua-dilla los procedimientos de la subasta de los bonos del empréstito-municipal de Isabela por un valor de cien mil peso's, que había sido admitido de acuerdo con una ordenanza debidamente aprobada por la *289Asamblea Municipal y Consejo Ejecutivo de Puerto Rico. Entonces se retiró el señor Alejandro Laborde y quedamos en conferencia don Ramón Banuchi y el que declara. El señor Banucbi me presentó la petición de Certiorari y la notificación de la misma. La leí y en-tendí que necesitaba estudiar todos los procedimientos y le indique que necesitaba esos documentos, y que al efecto me trasladaría a Isa-bela, para estudiarlos. No hablamos nada absolutamente respecto a bonorario's. Me dejó encargado del asunto y pocos días después me traladé desde San Juan a Isabela. Se me presentó por el señor Ba-nuchi y los empleados a sus órdenes en el Municipio, toda la docu-mentación original. Entonces estudié algunos en sus originales, de otro's solicité copia y procedí a estudiar si realmente la oferta hecha en el acto de la subasta, por la casa Silverman Company, de Chicago, a quien se le había adjudicado la buena pro de los bonos, era prefe-rente de acuerdo con el interés del Municipio, a la proposición hecha por John Nuveen Co., a quien se le había negado la buena pro, y presentaba el Certiorari bajo la cuestión de que era más conveniente su ofrecimiento al Municipio de Isabela que la formulada por la casa Silverman. Regre'sé a San Juan y continué el asunto. Para con-testar el Certiorari y preparar mi argumentación me fué necesario estudiar toda la ley Municipal, con la ley especial relativa a emprés-titos municipales; todo el expediente de tramitación del empréstito municipal, y entonces formulé mi contestación. Me trasladé a Agua-dilla, no recuerdo bien por qué circunstancia hubo que celebrar otra vista; se llegó a un acuerdo respecto a lós hechos substanciales del caso; quedó pendiente la resolución de la presentación de alegatos por una y otra parte; formulé ese alegato; después a requerimiento del juez de la Corte de Distrito de Aguadilla, señor Bryan, tuve una conferencia con él respecto a las cuestione's legales del asunto; se falló el asunto a favor del Municipio de Isabela.; apeló la casa Sil1 verman; continué la tramitación ante el Tribunal Supremo de Puerto Rico; obtuve también resolución favorable del Tribunal Supremo dé Puerto Rico, y entonces, readquirida nuevamente la jurisdicción por la Corte de Distrito de Aguadilla, formulé a nombre del alcalde un memorándum de costas, incluyendo los gastos habido's en el pro1 cedimiento, incluyendo los honorarios de abogado. Se discutió el memorándum, y últimamente la Corte de Distrito de Aguadilla, aprobó el memorándum, fijando los gastos habidos por el Municipio y fijando en cinco mil dollars la cuantía de los honorarios del abo-gado del Municipio. Posteriormente indiqué la conveniencia de co-brar ese memorándum de costas; no se ha podido hacer' efectivo *290debido a que la Asamblea Municipal de Isabela, si el alcalde bace cualquier proposición por conveniente que sea para los intereses del Municipio, conte’sta que no, a la solicitud que le bace el alcalde. Basta que el alcalde encargue a un abogado para, representar un asunto del Municipio, para que la Asamblea Municipal no lo apruebe.
<< # # * « •» * #
“Dmdo. — P.—rDiee que no se babló nada de honorariosf — R.—No, iseñor. — P.—Desearía que explicara exactamente el alcance de esas palabras? — R.—Que entre el señor Banucbi y yo no se cruzó frase aiguna respecto de los honorarios que yo devengaría, de modo, que aceptaba yo un asunto, como se aceptan la mayor parte de los asun-tos, que el abogado se bace cargo de la tramitación, y con el cliente lo único que conviene es yo llevaré el asunto, lo éstudiaré y cum-•pliré con él.. — P.—No se babló nada de quién pagaría los honora-rios, ni de la cuantía de los honorarios? — R.—Absolutamente. Sobre gratificación o compensación del trabajo no hablamos absolutamente nada.’ ’
En su deposición Laborde, en parte, dice:
“Sr. Tous Soto: Intervino usted en alguna manera en ese certio-rari? Testigo: Yo no intervine en nada, 'solamente el Alcalde me pidió el nombre de un abogado que pudiera defenderlo y yo le se-ñalé al citado abogado señor Tous Soto.
<< # * * # * Hf «
(¡' “Sr. Tous Soto: Sabe usted si el señor Banucbi y el señor Tous Soto se conocían antes de ese acto? Testigo: Yo presenté al señor •Banucbi a la oficina, del señor Tous Soto, que ocupaba al lado de la mía, en el edificio ‘El Mundo.’ Sr. Tous Soto: La conferencia .entre el señor Banucbi y el señor Tous Soto, ¿fué en presencia de .usted o aparte? Testigo: Fué aparte porque aquel día estaba yo piuy ocupado y a lo único que me limité fué a presentarlo. Sr. Tous .Soto: El señor Banucbi le hizo saber a usted que los servicios del señor Tons Soto eran por cuenta de usted? Testigo.- No, no podía facérmelo comprender puesto que nuestro contrato era claro y ter-minante. Es, más, él me preguntó cuánto costaría la defen'sa de (esos honorarios y yo le dije que no podía de ninguna manera justi-preciar los honorarios puesto que esos casos así luego tenían dema-siado trabajo y mucho más éste que fué apelado al Tribunal Supremo también..
*291“ # # * * * 1 *
“Sr. Oneill: Decía usted que presentó el Alcalde de Isabela a don Mannel Tous? Testigo: Sí señor. Sr. Oneill: Qué le dijo? Sr. Testigo: Presentarle al Alcalde y decirle al señor Tous Soto que tenían un asunto para el cual necesitaba abogado. 'Sr. Oneill: Y el señor Banncbi ¿qué le dijo a usted? Testigo: Que se había, pre-sentado una demanda a la Junta de Subasta sosteniendo que debía haber dado la buena pro del empréstito al demandante porque su oferta era mejor que la aprobada. Sr. Oneill: Su oferta para qué? Testigo: Su oferta para obtener la buena pro del emprés-tito. 'Sr. Oneill: A qué atribuye usted que el Alcalde de Isa-bela le hiciera, esa consulta? Testigo: El Alcalde de Isabela consti-tuía al mismo tiempo el presidente de la Junta de Subasta y era quien tomaba la iniciativa en la ordenanza de ésta. Sr. Oneill: Y usted, quién era? Te'stigo: Yo era quien tramitaba el empréstito y me pidió mi opinión como perito en cuestión de empréstito pregun-tándome si había razón para la demanda, si era verdad lo que se decía por Nuveen de ser mejor su oferta y allí hicimos los cálculos y lo demostré que no era así. Sr. Oneill: El Alcalde le dijo a usted que estuviere el testigo en la obligación de defender la impugnación? Testigo: No, de ninguna manera. No podía decirme eso. Sr. Oneill: Está usted seguro? Testigo: Segurísimo.”
A mi juicio el contrato entre el municipio y Laborde es susceptible de ser interpretado en el sentido que alega el mu-nicipio. Laborde se comprometió a actuar basta que el dinero estuviera en poder del municipio, proporcionando los servicios de abogado en caso de impugnación del empréstito. Según su propia declaración, fue Laborde el que demostró al alcalde con los cálculos que hicieron que la proposición de Nuveen no era la mejor, actuando el alcalde, presidente de la junta de subastas, de conformidad, y fué Laborde el que llevó al alcalde al bufete del demandante, poniendo entonces el alcalde en manos del demandante el asunto sin que nada se hablara de honorarios.
Pero hay que reconocer que el contrato admite de igual modo la interpretación restrictiva que le dió la corte de dis-trito y como el alcalde faltó en declarar en el acto de la vista, no me siento justificado en ir tan lejos como decir que no se *292ha demostrado un contrato de prestación de servicios profe-sionales entre el demandante y el demandado. De ahí qne esté conforme con la primera parte de la opinión de la ma-yoría emitida por el Juez Asociado Sr. Texidor.
En lo qne no pnedo estar conforme es en qne se ordene el pago de cinco mil dólares por los servicios prestados.
El demandante no presentó a la corte de distrito los antos del certiorari para qne la corte tuviera oportunidad de juz-gar de su trabajo. Se limitó a declarar. A él le correspon-día la prueba. El hecho sexto de la demanda fué negado.
La corte parece que estimó que no se necesitaba en este caso más prueba que lo ocurrido en la Corte de Distrito de Aguadilla en relación con el memorándum de costas presen-tado en el recurso de certiorari. En su opinión dice:
“¿Qué alcance ha de darse a la tasación hecha por la Corte de-Distrito de Aguadilla? Entendemos que es tan concluyente entre el Municipio de Isabela y su ahogado como entre dicho Municipio y John Nuveen Company; e's final e inatacable. A virtud de ella el Municipio de Isabela le ha sido reconocido un derecho, de un mon-tante fijo, sin que sea susceptible de nueva impugnación por la parte deudora. El Municipio de Isabela no puede enriquecerse con el tra-bajo de su abogado. La adjudicación de esos cinc» mid ($5,000.00) dólares por el trabajo de su abogado, implica para el Municipio de Isabela la aceptación de ser é'se y no otro el valor razonable de los' servicios de su abogado y la consiguiente obligación de pagar éstos.”
A. mi juicio son erróneas las conclusiones que contiene el párrafo transcrito.
Conocemos por la propia declaración del demandante cómo fué que se presentó el memorándum, y sabemos tam-bién por él que las cantidades concedidas no han sido cobradas..
■ Se habla de que hubo impugnación por parte de John Nuveen Co., pero no se sabe en qué consistió. La Corte de Distrito de San Juan no tuvo a la vista ni siquiera los autos relativos al memorándum. En un caso de tal importancia y en que se da tanta fuerza a la resolución de la Corte de Dis-trito de Aguadilla, debió conocerse ésta mejor.
*293Es cierto que esta Corte Suprema ha decidido (Castro v. Societe Anonyme des Sucreries, 34 D.P.R. 575, 580) que el “valor de los servicios es la norma que debe seguirse para calcular el de los honorarios cuyo pago deba imponerse a la parte vencida,” pero antes dijo “que es a la parte victo-riosa y no a su abogado a la que se reconoce el derecho de percibir honorarios.”
Este* es un pleito independiente en el que está obligado el demandante a probar su caso no por lo que decidiera la Corte de Distrito de Aguadilla inducido por él mismo, sino a vir-tud de lo que realmente valen sus servicios. La Corte de Distrito de San Juan no estaba obligada a someterse al jui-cio de la de Aguadilla. Pudo y debió actuar por sí misma fijando la suma que estimara razonable como compensación de los servicios prestados.
Despejado este punto y yendo a la prueba, ¿qué demues-tra?
Un sencillo caso de certiorari en el que según repetida-mente se dice por la propia parte demandante no se ata-caba la tramitación del empréstito, ni la ordenanza, ni pro-cedimiento alguno, ni había cuestión de ley envuelta reco-nociéndose como se reconocía la validez de la proposición a la que se le había adjudicado la buena pro, alegándose única-mente que la proposición del peticionario era más ventajosa para los intereses del municipio. Siendo ello así, ¿qué otra cosa había que exponer ante la corte que no fueran las razo-nes que la junta de subasta tuvo para conceder la buena pro ?
Bajo los hechos y circunstancias del caso, me parece una enormidad ordenar a un pequeño municipio de esta Isla que pague los cinco mil dólares de honorarios que aquí se re-claman.
El argumento de que el municipio no debe enriquecerse con el trabajo de su abogado, carece de fuerza y puede ob-viarse como se verá en seguida. Hay una gran distancia en-tre obtener una resolución de una corte mandando pagar a *294mía corporación de Illinois cinco mil dólares por honorarios de abogado y el recibo de dicba cantidad.
A mi juicio la resolución justa de este caso es la siguiente:
Debe modificarse la sentencia recurrida en el sentido de condenar al municipio demandado a traspasar al deman-dante todos sus derechos y acciones al cobro de la suma que la Corte de Distrito de Aguadilla ordenó a John Nuveen Co. que pagara por honorarios de abogado devengados en el caso de certiorari al municipio de Isabela, o a satisfacer al de-mandante una suma igual a la líquida que pueda haber re-cibido el municipio por tal concepto, y si a esto no se avi-niere el demandante entonces que el municipio le pague la suma de quinientos dólares que es en la que atendidas las pruebas presentadas puede justipreciarse a mi juicio el valor de su trabajo.